

117 HRES 641 IH: Recognizing and celebrating the 75th anniversary of the National Association of Conservation Districts and their commitment to our lands.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 641IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Newhouse (for himself, Mr. Bishop of Georgia, Mr. Bacon, Mr. Westerman, Mrs. Miller-Meeks, Mr. Stauber, Ms. Cheney, Mr. LaMalfa, Mr. Stewart, Mr. Curtis, Mr. Panetta, Mr. Lamborn, Mr. Valadao, Mr. O'Halleran, Mr. Kilmer, Mr. Lucas, Mr. Crawford, Miss González-Colón, Mr. Costa, Ms. Kaptur, Mr. Joyce of Ohio, Mr. Simpson, Mr. Hill, Mrs. Bustos, Ms. Kuster, Mr. Smith of Nebraska, Mr. Bentz, Mr. Obernolte, Mr. Garamendi, Ms. Spanberger, and Mr. Case) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing and celebrating the 75th anniversary of the National Association of Conservation Districts and their commitment to our lands.Whereas the 75th anniversary of the National Association of Conservation Districts marks a generational commitment to conservation;Whereas President Franklin Delano Roosevelt established the first conservation district in North Carolina on August 4, 1937;Whereas Arkansas then became the first State to enact legislation regarding conservation districts, and by July 1, 1945, all 48 States had passed district-enabling Acts;Whereas conservation districts continued to grow until, on July 25, 1946, 18 representatives from 17 States created the National Association of Soil Conservation District Governing Officials in Chicago, Illinois;Whereas the first executive officer of such Association was a woman named Ellen Cobb from South Carolina, who was instrumental in laying the organization’s foundation;Whereas today there are 3,000 conservation districts in all 50 States, the District of Columbia, the United States territories of American Samoa, the Federated States of Micronesia, Guam, the Commonwealth of the Northern Mariana Islands, Palau, Puerto Rico, and the United States Virgin Islands;Whereas more than 17,000 citizens serve in elected or appointed positions on conservation district governing boards, cooperating with landowners and local governments to manage and protect our Nation’s natural resources;Whereas the National Association of Conservation Districts was founded on the philosophy that conservation decisions should be made at the local level with technical and funding assistance from Federal, State, and local governments and the private sector;Whereas the mission of the National Association of Conservation Districts is to promote responsible management and conservation of natural resources on all lands by representing locally led conservation districts and their associations through grassroots advocacy, education, and partnerships;Whereas as the national voice for all conservation districts, the National Association of Conservation Districts supports voluntary, incentive-driven natural resource conservation programs that benefit all citizens;Whereas the National Association of Conservation Districts promotes and provides opportunity for voluntary, incentive-driven natural resource conservation programs that require all types of lands and landowners working together toward a common goal to benefit all Americans and the lands we love;Whereas the National Association of Conservation Districts works with leaders in agriculture, conservation, environment, education, and industry to better serve their communities;Whereas the National Association of Conservation Districts is comprised of active land managers who advocate for commonsense policy reforms that reduce the need for outside intervention and regulation; andWhereas the National Association of Conservation Districts ensures that our lands are conserved for the enjoyment of the generations to come: Now, therefore, be itThat the House of Representatives recognizes and celebrates the 75th anniversary of the National Association of Conservation Districts and their commitment to our lands. 